PER CURIAM:
Chauncéy A. Williams appeals the district court’s orders dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C. § 1915A(b) (2012), and denying his motion to amend the judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Williams v. Parks, No. 1:13-cv-00823TSE-IDD (E.D.Va. Mar. 18, 2014 & Apr. 3, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.